Citation Nr: 1236325	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In May 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In September 2012, the Acting Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO action on the claims on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran asserts that he is entitled to service connection for hearing loss and tinnitus as due to acoustic trauma incurred during service.  Specifically, he contends that he experienced hearing loss and ringing in his ears while undergoing demolition training at Fort Leonardwood as part of his combat engineering training.  

Unfortunately, the bulk of the Veteran's service treatment records (STR) are unavailable for review by VA as they were likely lost in a 1973 fire at the National Personnel Records Center (NPRC).  The only STR available is the Veteran's March 1955 separation physical examination report which indicates hearing scores of 15 out of 15 on spoken and whisper voice tests, bilaterally.  Post service, the first medical evidence of a sensorineural hearing loss disability are private ear, nose, and throat (ENT) clinic records dated from June 1997 through June 2002.  See 38 C.F.R. § 3.385 (2011).  These records reflect that the Veteran reported a history of noise exposure to heavy machinery for twenty years.  A July 1997 ENT clinic note indicates that the Veteran's current hearing loss is "probably" secondary to noise.  

In March 2009, the Veteran was evaluated by a VA audiologist in connection with his current claims on appeal.  Following review of the claims file and audiometric testing of the Veteran, the audiologist diagnosed the Veteran with mild to profound bilateral sensorineural hearing loss and recurrent bilateral tinnitus.  As for the etiology of these conditions, the audiologist indicated that an opinion as to whether hearing loss or tinnitus are related to service would require speculation, given the absence of pure tone threshold audiometry results at separation.  

Following the March 2009 VA examination, in April 2009, the Veteran submitted a statement from an ENT physician, Dr. McKee, which notes a history of hearing loss and tinnitus since service as well as a history of demolition training and exposure to heavy equipment noise during service.  The April 2009 letter indicates that it is Dr. McKee's opinion that the Veteran's current hearing loss "is most likely related to his exposure to noise in the military."  

In light of the foregoing, the Board finds that additional examination and opinion by an ENT physician is necessary to ensure that VA has provided the Veteran with an adequate examination.  The Board acknowledges that the VA audiologist who authored the March 2009 report provided an explanation as to why an etiology opinion would be speculative.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, the fact that a private ENT physician was able to provide an etiological opinion suggests that the audiologist may not possess sufficient expertise and training to evaluate the evidence of record in this case.  Unfortunately, the medical opinion provided by Dr. McKee, while sufficient to suggest a connection between the Veteran's claimed disabilities and service, is not sufficient to substantiate his claims because the opining clinician did not have access to the Veteran's March 1955 separation physical examination report and earlier ENT clinic records, to include evidence of a post-service history of noise exposure.  As this evidence is relevant to the opinion provided, additional medical evidence-i.e., an opinion that considers all the relevant evidence-is needed to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

Hence, the RO should arrange for the Veteran to undergo VA examination by an ENT physician at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claims for service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Such letter should specifically notify the Veteran that he may submit alternative evidence, such as buddy statements, in support of his claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Such letter should specifically notify the Veteran that he may submit alternative evidence, such as buddy statements, in support of his claims.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination by an ENT physician at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.

With regard to the Veteran's previously diagnosed bilateral hearing loss and tinnitus, for each disability, the physician  should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure from demolition training and heavy equipment noise, as alleged.  

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in his March 1955 separation examination report and post-service treatment records, his service and post-service noise exposure, the medical opinion provided by Dr. McKee in April 2009, and any lay statements/assertions of record.  

The examiner should set forth all  examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for bilateral hearing loss and tinnitus in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims in the January 2010 SOC), and legal authority.

7.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.

  

_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011). 


